         Case 1:15-cr-00867-RMB Document 648 Filed 08/24/20 Page 1 of 31


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
UNITED STATES OF AMERICA,                                      :
                                                               :
                                                               :    15 Cr. 867 (RMB)
                          - against -                          :
                                                               :   DECISION & ORDER
HALKBANK                                                       :
                                    Defendants.                :
---------------------------------------------------------------x

         This decision denies defendant Halkbank’s recusal motion, dated July 14, 2020, on

waiver and estoppel grounds and because it has no substantive merit. No “objective and

disinterested observer, knowing and understanding all of the facts and circumstances, could

reasonably question the court’s impartiality.” See S.E.C. v. Razmilovic, 738 F.3d 14, 29 (2d Cir.

2013).

I.   Background

         Halkbank’s co-defendant, Reza Zarrab, made a nearly identical motion over four years

ago focusing upon the Court’s discussion at an international symposium in Istanbul in 2014. The

Symposium was devoted to the “rule of law.” Zarrab’s motion was also dismissed on both

procedural and substantive grounds. This Court in Zarrab’s case concluded that: (1) recusal could

not be founded upon comments made by the Court at the Symposium which were properly

devoted to civic and educational discussion of the rule of law and the importance of an

independent and effective judiciary; (2) recusal was specifically waived by Zarrab’s defense

counsel, Benjamin Brafman; 1 (3) the Zarrab recusal motion was untimely; Id. at 13; and (4) the


1
  Mr. Brafman: “I was familiar with your Honor’s remarks and appearance in Istanbul because,
in our thoroughness, we try and follow everything that everyone does . . . My experience here
has allowed me to conclude that you are indeed a fair and impartial judge . . . We have seen
nothing to date which would suggest that you could not participate in any way.” Apr. 27, 2016
Tr. at 4:17-5:3; See Sept. 29, 2016 Decision & Order at 1-3.

                                                         1
        Case 1:15-cr-00867-RMB Document 648 Filed 08/24/20 Page 2 of 31


Zarrab recusal motion included incorrect and misleading statements by the defense. As the

Government had pointed out: “the defendant’s claims rely on a mischaracterization of the

Court’s remarks at the Istanbul conference, rank speculation, and impermissible consideration of

press coverage. The comments about which the defendant complains were no more than

noncontroversial opinions about fundamental principles of a fair and effective justice system,

like judicial independence and impartiality.” See Sept. 14, 2016 Gov’t Opp. at 1; Sept. 29, 2016

Decision & Order at 4, 15-16. The Zarrab motion failed to overcome the presumption of

impartiality; and it would have been objectively unreasonable to conclude from the Court’s

remarks that the Court was biased or partial. Id. at 17. The September 29, 2016 Decision &

Order dismissing the Zarrab recusal motion was not appealed or challenged in any way.

       Halkbank’s recusal motion is a belated rerun of the Zarrab recusal motion, supplemented

by 1,014 additional pages of exhibits and two purported expert declarations. 2 In addition to the

Court’s Symposium comments, Halkbank litigates comments at sidebar and in oral rulings made

by the Court during co-defendant Mehmet Hakan Atilla’s case; comments about Rudy Giuliani;

and comments made in the pre-arraignment stage of Halkbank’s case.

2014 Rule of Law Symposium

       The Symposium was held in a large conference room at the Four Seasons Bosphorus

Hotel in the heart of the City of Istanbul, Turkey. It was well-attended and seemingly well-

received. The panelists were diverse, very well-qualified and well-informed men and women,

many from Europe, Turkey, and the U.S., but including other countries as well. They included,



2
 The Halkbank recusal motion totals 1,091 pages in length and even includes 721 pages of
exhibits in the Turkish language which are untranslated and, consequently, inadmissible. “The
[Turkish]-language documents are inadmissible and will not be considered by the Court.” See
Heredia v. Americare, Inc., 2020 WL 3961618, at *5 (S.D.N.Y. July 13, 2020); Chen v. 2425
Broadway Chao Restaurant, LLC, 2019 WL 1244291, at *15 n.10 (“Exhibits . . . to the affidavit
are untranslated . . . documents which the Court does not accept as evidence”).

                                                 2
        Case 1:15-cr-00867-RMB Document 648 Filed 08/24/20 Page 3 of 31


among others, Lord Harry Woolf, former Lord Chief Justice of England and Wales; Charles

Hunter, then United States Consul General in Istanbul; Professor Sami Selçuk, former First

President of the Turkish Court of Cassation; Stefano Manservisi, the European Union’s

Ambassador to Turkey; Thomas Guddat, Vice President of European Judges for Democracy and

Liberty and President of the Polish-German Judge’s Association; and Marina Wes, Lead

Economist at the World Bank.

       The panelists also included five Americans, namely professors of constitutional law

(Dean) Heather Gerken from Yale Law School, Richard Fallon from Harvard Law School, and

Richard Pildes from New York University School of Law; the then Vermont Attorney General,

William H. Sorrell, and myself. 3



3
  An accomplished litigation partner at a top-tier New York City law firm (on his own initiative)
proposed the Court as a speaker at the Rule of Law Symposium. He was aware that I had made
comparable rule of law presentations (in and outside the U.S.) and he passed along my name and
credentials to one of the co-sponsors of the Symposium, which I believe was the Istanbul law
firm Yüksel Karkın Küçük (“Yuksel”). Yuksel was an affiliate of the international law firm DLA
Piper LLP. It was one of the largest - if not the largest - law firms in Istanbul and had been
awarded the “Chambers Europe Award for Excellence - Law Firm of the Year” for two
consecutive years in 2012 and 2013.

Before agreeing to participate in the Symposium, I reviewed the proposed agenda topics and the
29 person speakers list. I also determined that I had no conflicting cases on my docket. The main
topics for discussion at the Symposium were universal principles of the rule of law, including
separation of powers, independence of the judiciary, checks and balances, and accountability of
the government under the law. And, how those principles serve to promote transparency and
ensure stability in democratic nations. The speakers list included some of the most prominent
rule of law authorities from all over the world, judges, law professors, European Union and
Council of Europe officials, legislators, and attorneys. The agenda and the list of speakers were
determinative of my decision to participate, along with the opportunity to visit Istanbul. The
Symposium sponsors made all travel and lodging arrangements, including reimbursement of
expenses.

The verbatim compendium of the Symposium in Turkish and English is incorporated in its
entirety by reference as “Exhibit A” to this Decision & Order. It may be found under Docket #81
(Ex. 2).

                                                3
        Case 1:15-cr-00867-RMB Document 648 Filed 08/24/20 Page 4 of 31


       At the time of the Symposium, Turkey was an applicant for accession to the European

Union. The EU-Turkey admission agreement had been signed “creating new momentum in EU-

Turkey relations.” President Recep Tayyip Erdoğan of Turkey had declared 2014 as the “Year of

the European Union.” See Ministry for EU Affairs - Republic of Turkey, Turkey’s New

European Union Strategy, at 15; European Commission, October 2014 Turkey Progress Report,

at 1. And, panelists understood the issues surrounding Turkey’s EU accession and endeavored

diplomatically to impart ideas, ideals, and practices which might be expected of EU members. 4

       In his keynote address, Lord Harry Woolf helped set the stage as follows:

       The rule of law is international. It may not be precisely the same in all jurisdictions
       but it is international . . . It needs to be emphasized there is nothing western or
       eastern or northern or southern about the underlying principle of the rule of law. It
       has a global reach and dimension. Rule of law symbolizes the quest of civilized
       democratic societies, be they eastern or western, to combine that degree of liberty
       without which law is tyranny, with that degree of law without which liberty
       becomes license . . . The rule of law is the heritage of all mankind because of its
       underlying rationale, which is belief in the human rights and human dignity of all
       individuals everywhere in the world. Ex. A at 149.

       Also on the first day of the Symposium, Dr. Yılmaz Argüden, Chairman of the United

Nations Global Compact for Turkey, described the Symposium as follows:

       [We] attach utmost importance to this Symposium. Development takes its basis
       from trust, which is created by uninterrupted governance and a legal system that
       functions in a fair, impartial and rapid manner . . . Now that the main goal of the
       UN Global Compact is to make the development sustainable, you may now clearly
       understand why this Symposium is important for us. It will not be possible for us
       to increase our development and speed and improve our life quality without
       eliminating our deficiencies in this area in Turkey. … Well, we have deficiencies,
       but according to what criteria do we name them deficiencies? You need a
       benchmark. Our benchmark for this purpose is the EU and EU Council that hosts
       advanced practices in the field of universal legal norms and democracy, rights, law
       and freedoms. Ex. A at 18.



4
 While Turkey is still considered a “candidate country,” accession negotiations are said to have
become “effectively frozen” since June 2018. See European Commission, European
Neighborhood Policy and Enlargement Negotiations – Turkey; European Commission, Turkey
2019 Progress Report (May 29, 2019) at 3.

                                                 4
        Case 1:15-cr-00867-RMB Document 648 Filed 08/24/20 Page 5 of 31


       Charles Hunter, the United States Consul General in Istanbul at the time, added these

opening remarks:

       Thank you for inviting me to participate in this impressive gathering of dignitaries
       and experts from around the world to discuss the topic of profound importance: the
       rule of law and its role in a successful and democratic modern society. As we have
       seen in countries transitioning to democracy in this region and around the world,
       the overall health of any democratic society can be measured by the extent to which
       it is governed by its own laws . . . [W]hen we speak of the rule of law, we speak of
       an ideal. No country has ever had a perfect justice system, and all nations have
       ample room for improvement. So international conferences like this one provide an
       excellent venue for the sharing of experience. Ex. A at 29.

       The relationship of the Symposium to Turkey’s EU-accession efforts was highlighted by

Stefano Manservisi:

       It is a real pleasure and an honour to be here today in this very important event
       where I think the combination of civil society, academia, institutional, responsible
       people can help . . . in shedding light at and having a balanced debate on one of the
       most important and sensitive issues that [Turkey] is going through . . . Because the
       European Union accession perspective has, without any doubt, contributed to shape
       and drove the reforms that have transformed Turkey in the fifteen years since the
       country became a candidate for accession . . . The accession process has formed the
       backbone and has been one of the primary tools of Turkey’s modernization. During
       this period, and this is worth underlining, Turkey and EU are working together with
       the close cooperation of the Council of Europe on judiciary reform. Ex. A at 40.

       Panelists were aware (to varying degrees) of certain events which had transpired in

Turkey in December 2013 and the response to those events by Turkey. See Ex. A. Halkbank

describes the events in its recusal motion as follows: “In [December] 2013 . . . police officers,

prosecutors, and judges made high-profile arrests . . . ostensibly as part of a corruption

investigation.” In response, “Turkish authorities . . . removed and reassigned several police

officers . . . [and] prosecutors because of their role in the same investigation.” See Halkbank

Recusal Motion at 5-7; see also Emre Peker, “Under Mounting Pressure, Turkey Premier

Shuffles Cabinet,” Wall Street Journal (Dec. 25, 2013) (“since December 17 [2013], prosecutors

unveiled a wide-ranging corruption investigation targeting dozens of [Turkish government] allies

in politics and business.”). According to the New York Times: “The Turkish government

                                                  5
        Case 1:15-cr-00867-RMB Document 648 Filed 08/24/20 Page 6 of 31


reshuffled the police . . . and sought to expand its power over the judiciary . . . [B]oth actions

appeared calculated to fend off a widening corruption investigation that . . . centers on

accusations that officials took bribes in return for bending zoning rules.” See Dan Bilefsky and

Sebnem Arsu, “Turkish Government, Shaking Up Police, Now Seeks More Power Over

Judiciary,” New York Times (Jan. 8, 2014). “Mr. Erdogan’s government sent draft legislation . . .

[that] would grant the justice minister greater authority over legal discipline, judicial

investigations, and the appointment of judges and prosecutors, powers the minister does not now

have.” Id.

       Panelists who expressed concern over the December 2013 events in Turkey included

Marjete Schaake, member of the European Parliament: “While the world’s and European eyes

have been focused on the Ukranian crisis, the Turkey divisions that remained below the surface

for a long time erupted at the end of last year . . . I want to focus on what the European Union

can and should do. My fundamental premise in answering that question has been and will be that

the EU needs to have the wellbeing of the Turkish population as a priority. That is why I have

supported accession for years.” See Ex. A at 34.

       Two of my fellow panelists, Gabriela Knaul and Thomas Guddat, said the following:

       Gabriela Knaul, United Nations Rapporteur on the Independence of Judges and
       Lawyers: We are all aware that recent developments in Turkey have raised serious
       concerns regarding the independence of the judiciary in the country. In this context,
       I would like to underline that judicial independence entails, among other things,
       clear, impartial and objective criteria for the appointment and nomination of judges
       and prosecutors, their security of tenure until a mandatory retirement age or the
       expiry of their term of office, fair and objective conditions for the promotion,
       transfer, suspension, protection, and cessation of their functions, and the actual
       independence from political interference by the Executive and Legislative. Any sort
       of interference or control of the Executive or Legislative over the Judiciary is
       contrary to the notion of an independent judicial system and gravely affects
       democracy and the rule of law. Ex. A at 172; see also Sept. 29, 2016 Decision &
       Order at 7.

       Thomas Guddat, Vice President of European Judges for Democracy and Liberty
       (“MEDEL”) and President of the Polish-German Judge’s Association: Trusting the
       judicial system makes it, in my opinion, also easier for governments to accept
                                                   6
        Case 1:15-cr-00867-RMB Document 648 Filed 08/24/20 Page 7 of 31


       decisions. So I suppose the governments also should appreciate independent
       judiciary and not criticize too harshly the decisions but use legal remedies to correct
       a decision that is wrong in their opinion. I noticed in the reports about the recent
       events in Turkey in the deep mutual distrust between the judiciary on the one hand
       and the political branch shows the Turkish government on the other hand, this
       mistrust that seems to have increased in the last year is what makes MEDEL
       concerned . . . There is a huge problem, the relocation of judges . . . The High
       Judicial Council for Judges and Prosecutor has the authority to decide on the
       relocation of judges and prosecutor can lead to pressure of them and recently there
       made mention of use of this power. Ex. A at 178-179; see also Sept. 29, 2016
       Decision & Order at 7.

Panel on Independence of the Judiciary

       The Court was asked to moderate and discuss “Independent and Effective Judiciary” on

Day 2 of the Symposium. 5 Among other things, I outlined basic principles of an independent

and effective judiciary, including: (1) separation of powers; (2) transparency; (3) judges must be

highly qualified; (4) adherence to high ethical standards; and (5) deference to the rule of law, as

opposed to the rule of man. See Ex. A at 168-169. 6

       As discussed in detail in Section IV below, none of the comments challenged by

Halkbank support the extraordinary and untrue defense accusation that the Court endorses an

organization called Fethullahçı Terör Örgütü [Fethullah Terrorist Organization] or FETO. The

defense describes FETO as a global organization that “has long attempted to subvert the Turkish

government.” See Halkbank Recusal Motion at 1, 4. Indeed, one of the defense experts, Michael

A. Reynolds, opines that “the assigned judge created the appearance that he is supportive of

FETO’s agenda . . . is partial to FETO’s version of events . . . and has adopted the FETO

viewpoint.” Reynolds Decl. at 13. Reynolds also contends that “FETO, arguably, threatens the



5
 The panelists included: Professor Işıl Karakaş, Turkish judge on the European Court of Human
Rights; Professor Lucian Mihai, former President of the Romanian Constitutional Court (the
highest legal position in Romania); and, as noted, Thomas Guddat; Gabriela Knaul, and myself.
6
 My remarks were similar to the rule of law presentation I made to Albanian judges in Tirana,
Albania in November 2013 under the auspices of the U.S. State Department.

                                                 7
        Case 1:15-cr-00867-RMB Document 648 Filed 08/24/20 Page 8 of 31


integrity of the Turkish state and the health of Turkish democracy more insidiously than any

terrorist group could hope,” and that FETO “abused their positions and power . . . to destroy their

enemies and any who would stand in their way.” Id. at 4-5.

       Richard E. Flamm, the second defense expert, criticizes the organizers of the Symposium

including the law firm Yuksel: “In May 2014, a law firm that has been associated with FETO

hosted an event in Istanbul called the ‘Justice and Rule of Law Symposium’ . . . a reasonable

person would understand that, in making the comments it did in Istanbul, the Court had taken the

side of the FETO supporters.” Flamm Decl. at 20-21. 7

       Defense counsel’s speculative, tenuous, and false allegations are “insufficient grounds for

recusal.” See Hodgson v. Liquor Salesman’s Union Local No. 2 of State of N.Y., 444 F.2d 1344,

1348 (2d Cir. 1971). As the Government correctly points out in its opposition brief: “The

defendant’s motion is nothing but an attempt to manufacture the appearance of impropriety by

injecting a Turkish political dispute into an American court of law” and by “grossly distort[ing]

the Court’s prior statements and the record.” See Gov’t Opp. at 1.

II. Legal Standards

       “The presumption of innocence [] attaches to every criminal defendant.” Herrera v.

Collins, 506 U.S. 390, 399 (1993).

       “To establish a basis for recusal, movants must overcome a presumption of impartiality,

and the burden for doing so is substantial.” Da Silva Moore v. Publicis Groupe, 868 F.Supp.2d

137, 150 (S.D.N.Y. 2012) (internal citations and quotations omitted). “The question is whether



7
  The attorney who filed Zarrab’s recusal motion, Christine Chung, then of Quinn Emmanuel
LLP, lodged similarly wild accusations: “[t]he name partners of the YKK firm were charged in
Turkey, after the recent coup attempt, as ‘terrorist’ followers of the Gülenist movement . . . A
disinterested observer reasonably would perceive from these facts that the Court is sympathetic
to the YKK sponsors and the view advanced at the Symposium funded by YKK.” See Sept. 27,
2016 Ltr. from C. Chung at 2.

                                                8
         Case 1:15-cr-00867-RMB Document 648 Filed 08/24/20 Page 9 of 31


an objective and disinterested observer, knowing and understanding all of the facts and

circumstances, could reasonably question the court’s impartiality.” See S.E.C. v. Razmilovic, 738

F.3d 14, 29 (2d Cir. 2013). “Recusal determinations are within the sound discretion of the court .

. . and there is a substantial burden on the party seeking recusal to show the appearance of

impropriety.” United States v. Wilson, 2001 WL 121943, at *1 (S.D.N.Y. Feb. 13, 2001). “The

decision whether a judge’s impartiality can reasonably be questioned is to be made in light of the

facts as they existed, and not as they were surmised or reported.” Cheney v. United States Dist.

Court for D.C., 541 U.S. 913, 914 (2004) (internal quotations omitted); see Estate of Ginor v.

Landsberg, 1997 WL 414114, at *2 (S.D.N.Y. July 24, 1997) (“Where the basis for recusal is not

direct, but is remote, contingent, or speculative, recusal is not warranted.”).

         “It is well-settled that a party must raise its claim of a district court’s disqualification at

the earliest possible moment after obtaining knowledge of facts demonstrating the basis for such

a claim.” Apple v. Jewish Hosp. & Mec. Ctr., 829 F.2d 326, 333 (2d Cir. 1987). “Recusal

motions are often denied on the basis of untimeliness when there has been only a short delay.”

Raghavendra v. Trustees of Columbia Univ., 2012 WL 2878123, at *5 (S.D.N.Y. July 13, 2012)

(collecting cases). “Untimeliness in [the recusal] context can constitute a basis for finding an

implied waiver.” United States v. Burke, 756 F. App’x 93, 94 (2d Cir. 2019). “Timeliness [of a

recusal motion] is to be strictly enforced as a safeguard against use of the procedure as a

delaying tactic.” United States v. Int’l Bus. Machines Corp., 539 F.Supp. 473, 477 (S.D.N.Y.

1982).

         “The law of the case doctrine forecloses reconsideration of issues that were decided – or

that could have been decided – during prior proceedings.” See United States v. King, 2020 WL

2703682, at *2 (2d Cir. May 16, 2020). “The law of the case doctrine . . . holds that when a court

has ruled on an issue, that decision should generally be adhered to by that court in subsequent

stages in the same case, unless ‘cogent’ and ‘compelling’ reasons militate otherwise.” United
                                                     9
        Case 1:15-cr-00867-RMB Document 648 Filed 08/24/20 Page 10 of 31


States v. Quintieri, 306 F.3d 1217, 1225 (2d Cir. 2002). “The court has discretion to apply the

law of the case doctrine, notwithstanding a ‘difference in parties,’ provided that doing so would

be consistent with the court’s ‘good sense.’” See S.E.C. v. Penn, 2020 WL 1272285, at *3

(S.D.N.Y. Mar. 17, 2020) (citing Zdanok v. Glidden Co., 327 F.2d 944, 953 (2d Cir. 1964)).

        “This circuit is in accord with other circuits in requiring exclusion of expert testimony

that expresses a legal conclusion.” In re Initial Public Offering Sec. Litig., 174 F.Supp.2d 61, 63

(S.D.N.Y. 2001) (citing Hygh v. Jacobs, 961 F.2d 359, 363 (2d Cir. 1992)) (emphasis in

original). “The question presented on the recusal motion is whether 28 U.S.C. § 455 requires this

Court to disqualify itself. This decision involves nothing more than interpreting the statute given

certain undisputed facts; it is solely a question of law.” Id. at 65. “It is well-established that the

trial judge has broad discretion in the matter of the admission or exclusion of expert evidence.”

Id. at 62.

        “A judge may engage in extrajudicial activities, including law-related pursuits and civic,

charitable, educational, religious, social, financial, fiduciary, and governmental activities, and

may speak, write, lecture, and teach on both law-related and nonlegal subjects.” CODE OF

CONDUCT FOR UNITED STATES JUDGES CANON 4. “As a judicial officer and a person

specially learned in the law, a judge is in a unique position to contribute to the law, the legal

system, and the administration of justice.” CODE OF CONDUCT FOR UNITED STATES JUDGES

CANON 4, COMMENTARY.

        “The Court has an affirmative duty not to disqualify itself unnecessarily.” Thorpe v.

Zimmer, Inc., 590 F.Supp.2d 492,494 (S.D.N.Y. 2008) (citing Rosen v. Sugarman, 357

F.2d 794,797 (2d Cir. 1966)). “[W]here the standards governing disqualification have not been

met, disqualification is not optional; rather, it is prohibited.” In re Aguinda, 241 F.3d 194, 201

(2d Cir. 2001). “A judge should not recuse himself on unsupported, irrational, or highly tenuous

speculation.” Lamborn v. Dittmer, 726 F.Supp. 510, 514 (S.D.N.Y. 1989); “[R]ecusal motions
                                                   10
       Case 1:15-cr-00867-RMB Document 648 Filed 08/24/20 Page 11 of 31


should not be allowed to be used as strategic devices to judge shop.” Hoffenberg v. United

States, 333 F.Supp.2d 166, 173 (S.D.N.Y. 2004).

       “Recusal is not warranted where the [] challenged conduct consists of judicial rulings,

routine trial administration efforts, and ordinary admonishments to counsel.” See Balkany v.

United States, 2017 WL 5897441, at *1 (S.D.N.Y. Nov. 29, 2017), aff’d, 751 F. App’x 104 (2d

Cir. 2018).

       “[R]eference in legal proceedings to [newspaper] articles . . . cannot, standing alone,

provide a basis for demonstrating actual or apparent bias or prejudice.” In re Ad Hoc Committee

of Tort Victims, 327 B.R. 138, 142 (S.D.N.Y. 2005). “As the Second Circuit has recognized,

requiring judges to shelter themselves from information and opinions in periodicals in order to

avoid accusations of bias or prejudice would lead to absurd results.” Id. (citing In re Aguinda,

241 F.3d 194, 205 (2d Cir. 2001)). “Judges need access to this information in order to evaluate

competing views and arguments.” Id.

III. Halkbank’s Experts Have Overstepped and their Declarations are Excluded

       The Halkbank recusal motion, as noted, includes the declarations of Richard E. Flamm,

who is described as a “Legal Ethics Expert” affiliated with the University of California at

Berkeley and Golden Gate University in San Francisco, and Michael A. Reynolds, Associate

Professor of Near Eastern Studies at Princeton University. Their declarations are being excluded

by the Court because they each improperly opine as to the ultimate legal issues presented here,

particularly whether the Court is required to recuse. Throughout their declarations, the refrain is

the same: In their expert opinion, section 455 requires recusal. See In re Initial Pub. Offering

Sec. Litig., 174 F.Supp.2d 61, 65-66 (S.D.N.Y. 2001); see also Flamm Decl. at 3, 13, 19-32;

Reynolds Decl. at 12-16.

       “[G]iven that expert opinion may not address issues of law, it follows that expert opinion

on a recusal motion cannot be admitted.” In re Initial Pub. Offering Sec. Litig., 174 F.Supp. 2d at
                                                 11
        Case 1:15-cr-00867-RMB Document 648 Filed 08/24/20 Page 12 of 31


62. In Hygh v. Jacobs, the Court of Appeals stated: “This circuit is in accord with other circuits

in requiring exclusion of expert testimony that expresses a legal conclusion.” 961 F.2d 359, 363

(2d Cir. 1992); Sacerdote v. New York University, 2019 WL 2763922, at *4 (S.D.N.Y. July 1,

2019); Doe v. Cabrera, 134 F.Supp.3d 439, 447 n.12 (D.D.C. 2015); United States v. Eyerman,

660 F.Supp. 775, 781 (S.D.N.Y. 1987).

       As noted, Messrs. Flamm and Reynolds overstep repeatedly by opining and drawing

impermissible legal conclusions, particularly as to whether the Court should (“must”) recuse

under 28 U.S.C. § 455. See e.g. Flamm Decl. at 3, 19, 31, 32; Reynolds Decl. at 12-16. But, in

addition, the asserted bases of support for their declarations and their legal conclusions are

convoluted and totally speculative. For example, Flamm speculates that: (1) “by the time the

judge made his comments [in May 2014] . . . it was certainly foreseeable . . . that the targets of

the [2013 Turkish] investigation would be tried in the United States – and if so, very likely in the

Southern District of New York – for their alleged crimes.” And, presumably, he speculates that

this Court would be assigned to the case. 8 See Flamm Decl. at 29-30. It must be underscored that

the Zarrab case was not filed in the S.D.N.Y. until December 2015; the Atilla case was not filed

until March 2017; and the Halkbank case was not filed until October 2019; (2) “a reasonable

person would . . . be apt to suspect that the Symposium was not a well-planned attempt to

conduct an ‘educational activity’ focusing on . . . ‘fundamental principles of law’ . . . but, rather,

an attempt to bring together a group of prominent scholars, shortly before a Turkish national

election, to legitimize FETO’s version of the December 2013 events.” Id. at 28; and (3) “An

objective observer would understand that the Court was invited by individuals critical of

Halkbank’s defense to participate in a Symposium which many believe was organized for the



8
  Apart from its other weaknesses, Flamm’s declaration does not account for the S.D.N.Y.’s
random assignment of new cases among dozens of S.D.N.Y. judges.

                                                  12
       Case 1:15-cr-00867-RMB Document 648 Filed 08/24/20 Page 13 of 31


purpose of promoting a FETO agenda; that, at the Symposium, the Court did not confine itself to

making ‘noncontroversial’ statements about ‘fundamental principles of law’ . . . but went far

beyond that by espousing opinions about ‘current events’ and ‘legal developments’ in Turkey

that were consistent with FETO’s views and antithetical to those of Halkbank.” Id. at 31-32.

These are absurd prognostications.

       Reynolds presents an unabashedly one-sided (seemingly biased) viewpoint. He speculates

(“conjures up”) that: (1) “FETO and its affiliates launched a public-relations campaign to make

their [December 2013] ‘investigation’ appear apolitical and legitimate. One example of this

campaign was the symposium entitled ‘Justice and the Rule of Law.’” Reynolds Decl. at 8; (2)

“by participating in an interview with the leading newspaper for FETO, the assigned judge

created the appearance that he is supportive of FETO’s agenda . . . [and] is partial to FETO’s

version of events.” Id. at 13; and (3) “Comments that the assigned judge made during and after

the trial of Mehmet Hakan Atilla further demonstrate that the assigned judge has adopted the

FETO viewpoint of the 17–25 December 2013 events.” Id.

       The Court adopts the reasoning of the Eyerman case with respect to the defense expert

declarations: “supplying such affidavits under these circumstances seems rather presumptuous,

considering that the affiants have not been asked by the Court for their views on the law and how

the motion should be decided. What makes their gratuitous sworn legal opinions even more

inappropriate is their apparent obliviousness to the self-evident utter absence of any factual basis

in the record for a cognizable opinion from them.” In re Eyerman, 660 F.Supp. at 781; see also

Sacerdote, 2019 WL 2763922, at *4; Cabrera, 134 F.Supp.3d at 447 n.12.

IV. The Twelve (12) Comments Challenged by Halkbank – Individually or Collectively –
    Do Not Begin to Overcome the Presumption of Impartiality and Cannot Support
    Recusal

     Because Defense counsel so often misleadingly takes the Court’s comments out of context,

the Court re-states (below) the comments and also provides the context in which each comment
                                                 13
       Case 1:15-cr-00867-RMB Document 648 Filed 08/24/20 Page 14 of 31


was made. The Government is correct to say: “Halkbank selectively edits, rearranges, and strings

together various statements (excising the bulk of the Court’s comments); implies connections

between statements (which do not exist in the Court’s unedited statements), and attributes

Halkbank’s spin on comments by other speakers at the Symposium to the Court . . . in an effort

to manufacture an appearance that the Court’s comments spoke to the legitimacy of the Turkish

criminal investigation and the viability of Halkbank’s putative defenses.” See Gov’t Opp. at 20-

21.

Comments (1-5) from the 2014 Istanbul Rule of Law Conference

Comment #1: “[I]t is no secret that the rule of law as contrasted with the rule of man is
under some attack in Turkey.”

Context in which Comment #1 was made:

       Our topic is “Independence and Effectiveness of the Judiciary.” These are critical
       questions for every democracy, not just Turkey. For without a fearless, strong, well-
       qualified, fair and independent judiciary, there can be no real democracy. And even
       that is not enough, there also needs to be, as Judge [Harry] Woolf [former Lord
       Chief Justice of England & Wales] pointed out, constant vigilance by the bar, the
       judges, the law schools, the media and of course the citizenry to maintain and foster
       judicial independence. As we heard yesterday and we have seen here, it is no secret
       that the rule of law as contrasted with the rule of man is under some attack in
       Turkey. We heard for example, particularly from the European Union
       representatives yesterday how concerned they were about certain developments
       here in Turkey. One of them said that Turkey erupted last year. But that’s part of
       the debate, those same officials also said and pointed out that Turkey is a much
       needed and much sought after as a member of the European Union. Ex. A 168-169
       (emphasis added).

Comment #2: “This panel, in my opinion, is uniquely qualified to reflect upon judicial
independence and effectiveness, particularly during this period of flux for Turkey.”

Context in which Comment #2 was made:

       Our panelists include Gabriela Knaul who is U.N. special reporter on the
       independence of judges and lawyers. She, herself, is an experienced judge from
       Brazil and an expert in criminal justice. And she worked on the very subject at
       issue, independence and the effectiveness of the Brazilian Judiciary. We have also
       Prof. Işıl Karakaş. She is the Turkish Judge on the European Court of Human
       Rights, visiting professor at the universities of Aix-Marseille, Montpellier and
       Strasbourg and has been vice dean of the Faculty of Law the Galatasaray University
       and she’s also been associate professor on the Faculty of Political Science of
                                                14
       Case 1:15-cr-00867-RMB Document 648 Filed 08/24/20 Page 15 of 31


       Istanbul University. And we have Prof. Lucian Mihai who was a member of the
       Venice Commission of the Council of Europe. His job is to provide legal advice to
       member states to help bring their legal systems up to the European standards. He is
       the former president of the constitutional court of Romania, also an arbitrator
       among his many other accomplishments. And Thomas Guddat, is the vice president
       of MEDEL European Judges for Democracy and Liberty and also the president of
       the German-Polish Judges Association. And, he has been a judge in various courts
       among his many accomplishments. This panel, in my opinion is uniquely
       qualified to reflect upon judicial independence and effectiveness particularly
       during this period of flux for Turkey. Ex. A at 168 (emphasis added).

Comment #3: “[W]hat we should not be doing in the political realm is encouraging politics,
or politicians to diminish judicial independence, or to introduce new rules and/or to change
the rules of the game much less to change the participants in the game while the very game
is in progress.”

Context in which Comment #3 was made:

       I certainly appreciate that courts do not exist in a vacuum. And there is therefore an
       obvious political context in which all of our respective judiciaries operate. And in
       that connection by the way politics is not used negatively or pejoratively, it is not a
       dirty word. In fact it is a reality and it is unavoidable. And so to understand this
       debate and to participate in this debate we need to understand the Turkish politics
       as well. But what we should not be doing in the political realm is encouraging
       politics, or politicians to diminish judicial independence, or to introduce new
       rules and/or to change the rules of the game much less to change the
       participants in the game while the very game is in progress. That in my opinion
       will be surely to substitute the rule of man for the rule of law. Ex. A at 168-169
       (emphasis added).

Comment #4: “[T]he rule of law is what prevents the state from unilaterally and arbitrarily
relocating, firing judges and prosecutors who are actively pursuing an investigation,
removing police officers.”

Context in which Comment #4 was made:

       [J]ust a word about number 5 [on the Court’s list of rule of law principles]. The rule
       of law prevails in a democracy and not the rule of man. And then I’ll turn to our
       panel. So, clearly this principle overlaps with others that I have mentioned
       particularly separation of powers but the rule of law is what prevents the state
       from unilaterally and arbitrarily relocating, firing judges and prosecutors who
       are actively pursuing an investigation, removing police officers, quashing
       investigations, disrespecting court decisions, closing down the means of
       communications, and otherwise attempting to dominate the judiciary. It means not
       granting preferential treatment to some and punishment to others on the basis of
       rules that do not apply generally. Ex. A at 169 (emphasis added to reflect the
       comment Halkbank complains of).


                                                 15
        Case 1:15-cr-00867-RMB Document 648 Filed 08/24/20 Page 16 of 31




Comment #5: “It is inappropriate to change the rules of the game while the game is taking
place.”

Context in which Comment #5 was made:

Note that: The Court’s comment consisted of the remarks in bold and in quotes in the paragraph
below and is very similar to Comment #3.

        US District Judge Richard Berman told Today’s Zaman that the rule of law is under
        attack in Turkey because the independence of the judiciary has been challenged.
        Referring to the corruption probe that started on Dec. 17, 2013, Berman said that
        the legal proceedings have been interrupted. “It is inappropriate to change the
        rules of the game while the game is taking place,” he said, calling attention to
        the changes that the Turkish government made to laws regulating the judicial
        system after the corruption investigations went public. See Halkbank Recusal
        Motion Ex. 13 at 2 (emphasis added).

        Comments 1-5 are identical to comments which have already been litigated by

Halkbank’s co-defendant Reza Zarrab. Indeed, defense counsel’s legal arguments are also the

same. See Sept. 29, 2016 Decision & Order at 2-7, 14-23. The doctrine of law of the case

precludes Halkbank from re-litigating the Court’s comments made over six years ago at the 2014

Rule of Law Symposium, including the comment in Today’s Zaman. The doctrine is intended to

“foreclose[] reconsideration of issues that were decided – or that could have been decided –

during prior proceedings.” See United States v. King, -- Fed. App’x --, 2020 WL 2703682, at *2

(2d Cir. May 16, 2020); Pearlstein v. BlackBerry Ltd., 2019 WL 6831554, at *9 (S.D.N.Y. Aug.

2, 2019) (“[under] the law of the case doctrine . . . a district court generally has the obligation to

adhere to its own decision at an earlier stage of the litigation”); see also Flibotte v. Pa. Truck

Lines, Inc., 131 F.3d 21, 25 (1st Cir. 1997) (“the law of the case doctrine . . . states [] that . . . a

legal decision made at one stage of a criminal or civil case constitutes the law of the case

throughout the pendency of the litigation”); King, 2020 WL 2703682, at *2.

        Law of the case binds Halkbank to the Court’s Decision & Order, dated September 29,

2016, denying recusal. Following a thorough review of Comments 1-5, this Court in deciding

Zarrab’s motion held that “an objective and informed observer could not reasonably question the
                                                    16
       Case 1:15-cr-00867-RMB Document 648 Filed 08/24/20 Page 17 of 31


Court’s impartiality.” See Sept. 29, 2016 Decision & Order at 14. The Court found, among other

things, that: the “remarks at the Symposium focused upon universal principles of the Rule of

Law and Justice and, particularly, the importance of an independent and effective judiciary;” that

“[e]ngaging in law related activities [such as the Symposium] – including speeches that comment

on current events and legal developments – is permitted;” and that the Court’s comments “made

no mention of Zarrab or the [2013] Turkish charges brought against him.” Id. at 15-16. The

Court made these determinations based upon the transcript of the Symposium, the briefs, the

canons of judicial ethics, and applicable case law. Id. at 15-17.

       It is both appropriate and fair that Halkbank be bound by the September 29, 2016

Decision & Order even though Halkbank was not at the time a party to the case (and was

indicted in October 2019). In a recent decision in S.E.C. v. Penn, S.D.N.Y. District Judge Valerie

Caproni concluded that: “The court has discretion to apply the law of the case doctrine,

notwithstanding a ‘difference in parties,’ provided that doing so would be consistent with the

court’s ‘good sense.’” S.E.C. v. Penn, 2020 WL 1272285, at *3 (S.D.N.Y. Mar. 17, 2020) (citing

Zdanok v. Glidden Co., Durkee Famous Foods Division, 327 F.2d 944, 953 (2d Cir. 1964)

(“Since the doctrine of the law of the case is addressed to the court’s ‘good sense,’ we see no

reason why it should be peremptorily excluded because of the presence of new parties . . .”)); see

also United States v. Harden, 2013 WL 12419410, at *1 (E.D. Tex. Dec. 18, 2013) (“[W]hen a

rule of law has been decided adversely to one or more co-defendants, the law of the case doctrine

precludes all other co-defendants from relitigating the issue”); 18B Charles Alan Wright &

Arthur R. Miller, Federal Practice and Procedure § 4478.5 (2d ed.).

       The law of the case doctrine is driven by considerations of fairness to the parties, judicial

economy, and the societal interest in finality. Cty. of Suffolk v. Stone & Webster Eng’g Corp.,

106 F.3d 1112, 1117 (2d Cir. 1997); Penn, 2020 WL 1272285, at *3. All three of those

considerations favor barring Halkbank’s new challenges to Comments 1-5. How unfair it would
                                                 17
       Case 1:15-cr-00867-RMB Document 648 Filed 08/24/20 Page 18 of 31


be nearly 3 years after the Zarrab plea, over 2 years after the Atilla conviction and sentence and

appeal, and nine months after the Halkbank Indictment was rendered, to relitigate what was said

at the 2014 Symposium. And how wasteful. For the last four years, the Court and the parties

have been actively engaged in shepherding these proceedings to conclusion while ensuring that

all parties, particularly the defendants, are treated fairly. The Court’s September 29, 2016

Decision & Order was never appealed or challenged and should be accorded finality.

       As stated at page 1 above, defense counsel acknowledged at the outset of Zarrab’s case in

2016, that he had investigated the Court’s role in the 2014 Symposium and found nothing amiss.

“I was familiar with your Honor’s remarks and appearance in Istanbul because, in our

thoroughness, we try and follow everything that everyone does . . . My experience here has

allowed me to conclude that you are indeed a fair and impartial judge . . . We have seen

nothing to date which would suggest that you could not participate in any way.” Apr. 27,

2016 Tr. at 4:17-5:3; see also New York ex. rel. Boardman v. Nat’l R.R. Passenger Corp., 2007

WL 655607, at *14 (N.D.N.Y. Feb. 23, 2007) (“[the Court] rejected the very same arguments

renewed in this Motion and clearly found that this Court acted appropriately within the law. For

the sake of judicial economy, law of the case is applicable and the Motion to Recuse will be

denied on this account”); United States v. Hill, 2004 WL 2064622, at *2 (N.D. Ill. Sept. 13,

2004) (“The motions to recuse . . . are at bottom regurgitations of motions that have already been

raised, considered and decided. The doctrine of the law of the case provides that a court’s

decision upon a rule of law governs the same issues [even] if they arise at subsequent stages of a

case absent a strong reason to depart from the prior decision. [Defendant] has not advanced any

reason to replow the ground covered by this court”).

       But, even assuming, arguendo, that the Court were to examine Comments 1-5 anew, the

Court would reject Halbank’s challenge based upon the sound reasoning of the September 29,

2016 Decision & Order. That is: (i) the Court’s remarks at the Symposium focused upon
                                                18
       Case 1:15-cr-00867-RMB Document 648 Filed 08/24/20 Page 19 of 31


universal principles of the Rule of Law and Justice and, particularly, the importance of an

independent and effective judiciary; (ii) engaging in law related activities such as the

Symposium is permitted and appropriate; and (iii) the Court’s remarks contained no mention of

defendants Zarrab, Atilla or Halkbank or of any of the charges in the 2013 Turkish proceedings -

- or the merits of any charges or the viability of any defendant’s defenses. Nor, of course, was

there any mention of any charges in this S.D.N.Y. case which had not been filed in 2014. It

would be objectively unreasonable, based upon all of the facts and circumstances, to conclude

that the Court is biased against Halkbank or has made any decision detrimental to or in any way

diminishing the legal presumption of Halkbank’s innocence. See Razmilovic, 738 F.3d at 29.

Comments (6&7) were made at sidebar or in an oral ruling during the Atilla proceedings

Comment #6: “[T]he defense overall appears quite willing to join a rather farfetched
conspiracy theory bandwagon which has been constructed and developed far outside any
United States courtroom. And was not . . . part of the trial record . . . the defense at best
illogical foreign conspiracy theory . . . is . . . unpersuasive.”

Context in which Comment #6 was made:

       THE COURT: So what I’d like to do, before we get the jury, is deal with two
       motions that have been filed by the defense, one is a motion for a mistrial . . . that
       motion is, respectfully, denied . . . [T]he reasons for denying the mistrial motion
       include, among others: First and foremost . . . Mr. Atilla has received and is
       receiving a thoroughly fair and transparent trial . . . Second, Huseyin Korkmaz,
       whose testimony is objected to in this motion by the defense . . . is clearly relevant
       to the Atilla case . . . The third reason for rejecting the defense motion is that . . .
       Mr. Korkmaz’s testimony . . . corroborated the testimony of other witnesses . . .
       Fourth, Kormaz’s testimony was, in the Court’s view, not prejudicial to defendant
       Atilla. Indeed, his testimony may be viewed as anything but prejudicial to Mr.
       Atilla, which is reason enough to deny a mistrial application . . .

       While some of the defense team appear not to appreciate fully aspects of Mr.
       Korkmaz’s testimony as I’ve just described, the defense overall appears quite
       willing to join a rather farfetched conspiracy theory bandwagon which has been
       constructed and developed far outside any United States courtroom. And was
       not, at least until defense counsel Harrison cross-examined Mr. Korkmaz, part of
       the trial record . . .

       For example, Mr. Harrison clearly seemed on his cross-examination to be arguing,
       without stating any basis for his own claim or insinuation, that Korkmaz’s job and
       promotion as a young police investigator, who . . . appears to have graduated third
                                                 19
      Case 1:15-cr-00867-RMB Document 648 Filed 08/24/20 Page 20 of 31


      in his class from Turkish police academy, was attributable less to Korkmaz’s own
      merits, than to support of alleged Gülenist backing . . . And during the cross-
      examination, again by Mr. Harrison, defense counsel produced, seemingly out of
      the blue and without any explanation or any foundation, documents written in
      Turkish that only Mr. Harrison said could be construed to show . . . that Mr.
      Korkmaz’s release from prison was as a result of Gülenist intervention.

      The Court permitted the defense great leeway in its cross-examination of Mr.
      Korkmaz, as it usually does, and as most of my colleagues also do with defense
      counsel in criminal cases. But at the same time, I note that the defense’s at best
      illogical foreign conspiracy theory has no foundation in the record, and is, in
      reality, unpersuasive and borderline unprofessional, as a diversion from the issues
      to be decided in this case.” See Dec. 15, 2017 Tr. at 1967:14-1970:22 (emphasis
      added).

Comment #7: “[W]e all read about it in the New York Times and 90 other places, and each
time it was a different version of it, including your time.”

Context in which Comment #7 was made:

      MS. FLEMING (defense counsel): There’s a recorded phone call that we got the
      other night. This is the English translation of it. It was in Azeri. It was hard to get
      a translator. I want to play it to impeach him . . .

      THE COURT: It’s a call from him [Zarrab]?

      MS. FLEMING: From his uncle over the jail system. It’s recorded.

      AUSA KAMARAJU: The federal rules of evidence do not allow the use of extrinsic
      evidence to impeach a witness on credibility.

      MS. FLEMING: It’s not to impeach him. I’m going to play the recording.

      COURT: You just said on the record that you were going to impeach him . . .

      MS. FLEMING: I can’t speak Azeri. I can barely say a word of it. I can’t impeach
      him in Azeri.

      COURT: You know, as we said at the last break . . . I think you’re just flailing
      around a little bit. You said we were getting to the end. I think you should get to
      the goal post.

      MS. FLEMING: This is what I’m getting at. I’d like to show it to you. It’s a . . .
      statement: ‘Once you admit your guilt, you become free. Look, there is no rule . .
      .’

      COURT: We all read about it in the New York Times and 90 other places, and
      each time it was a different version of it, including your time.

                                                20
         Case 1:15-cr-00867-RMB Document 648 Filed 08/24/20 Page 21 of 31


         MS. FLEMING: Well, we used what the prosecutors gave us as a summary.

         COURT: Why don’t you just ask him, as best you can phrase the question, whether
         that happened or not.

         MS. FLEMING: I just did. He denied it. I have to be able to impeach him with his
         own statement.

         COURT: Ask him whether he spoke to his uncle and what did he say. See Dec. 7,
         2017 Tr. at 1011:2-1012:13 (emphasis added).

         The Atilla case was intensely litigated and included extensive motion practice, a three-

and-a-half week jury trial, and appeal of Atilla’s conviction to the Second Circuit. Throughout

those proceedings, the defense team – which consisted of four separate sets of defense counsel –

raised not a whisper of partiality or bias attributable to the Court. Halkbank, which had signed

Atilla’s retainer agreements, paid Atilla’s legal fees, and selected new defense trial counsel

(Todd Harrison, McDermott Will & Emery LLP) on the eve of trial, had considerable influence

over Atilla’s defense. Compare Alpert’s Newspaper Delivery Inc. v. The New York Times Co.,

876 F.2d 266, 270 (2d Cir. 1989); Capitol Records, LLC v. ReDigi Inc., 2015 WL 5076457, at *6

(S.D.N.Y. Aug. 27, 2015); Imagineering, Inc. v. Lukingbeal, 1997 WL 363591, at *4 (S.D.N.Y.

June 30, 1997); In re Apollo Air Passenger Computer Reservation Sys., 720 F.Supp. 1061, 1067

(S.D.N.Y. 1989).

         Halkbank unquestionably influenced the Atilla defense by virtue of the facts that, among

other things: (i) Halkbank was a signatory to the retainer agreements of defense counsel Victor

Rocco of Herrick Feinstein LLP, and Cathy Fleming of Fleming Ruvoldt PLLC, and Todd

Harrison of McDermott Will & Emery LLP. 9 See e.g. June 12, 2017 Tr. at 6:20-22; Nov. 21,

2017 Tr. at 9:15-10:15 (Court: “Mr. Harrison . . . a retainer agreement which I have, it is dated

November 14, 2017, and it’s on the letterhead of McDermott Will & Emery and it is addressed to



9
    Defense counsel Josh Dratel was compensated under the Criminal Justice Act.

                                                 21
       Case 1:15-cr-00867-RMB Document 648 Filed 08/24/20 Page 22 of 31


Mr. Atilla, and it appears to have been signed on page 2 by yourself, by Mr. Atilla . . . [and a]

signatory, at least one, on behalf of Halkbank . . .” Mr. Harrison: “The signed on ‘behalf of

Halkbank’ by the current [Halkbank] CEO Osman Arslan . . . and this is the [] official signature

of the Bank and the CEO.”); (ii) Halkbank also paid the legal fees of these attorneys. See e.g.

June 12, 2017 Tr. at 6:15-7:7; and (iii) Halkbank exercised its power to retain new defense trial

counsel, Todd Harrison of McDermott Will & Emery LLP, on the eve of trial. See Nov. 21, 2017

Tr. at 13:5-14:20 (Harrison: “Halkbank is currently represented by King & Spalding and, in

particular, a partner at King & Spalding named Andrew Hruska . . . Mr. Hruska and I were

colleagues at the U.S. Attorney’s office in the Eastern District of New York. Relatively recently,

less than two weeks ago, Judge, Mr. Hruska asked me if I would be available to assist on a trial

that was coming up very soon that was very complicated . . . he also indicated to me that it was

his understanding that, from speaking to people at the Bank [Halkbank] and relatives, apparently,

of Mr. Atilla, that he was also interested in having another lawyer join the team.”); Id. at 28:18-

20 (Atilla: “I would like to say that the suggestion about adding the firm of McDermott [Will &

Emery] to my defense case was suggested by Halkbank.”).

       Surely, Halkbank could have raised -- or caused to be raised -- any claim of bias with the

Court or with the Second Circuit if, in fact, there were such a claim to be raised. Halkbank did

not do so because there was no bias or partiality. And, Halkbank is barred at this late hour from

raising Atilla case claims. See Apple, 829 F.2d at 334; United States v. Brinkworth, 68 F.3d 633,

639 (2d Cir. 1995); United States v. Yu-Leung, 51 F.3d 1116, 1120 (2d Cir. 1995); Polizzi v.

United States, 926 F.2d 1311, 1321 (2d Cir. 1991).

       Additionally, Comments 6 and 7 were made (outside the presence of the Atilla jury) at

side bar or during the Court’s oral ruling on the defense motion for a mistrial. Even if they were

timely challenged (which they are not), such comments are not a proper basis for recusal.

“Recusal is not warranted where the [] challenged conduct consists of judicial rulings, routine
                                                 22
       Case 1:15-cr-00867-RMB Document 648 Filed 08/24/20 Page 23 of 31


trial administration efforts, and ordinary admonishments to counsel.” Balkany v. United States,

2017 WL 5897441, at *1 (S.D.N.Y. Nov. 29, 2017), aff’d, 751 Fed. App’x 104 (2d Cir. 2018).

       And, reference in legal proceedings to news articles “cannot . . . provide a basis for

demonstrating actual or apparent bias or prejudice.” In re Ad Hoc Committee of Tort Victims,

327 B.R. 138, 142 (S.D.N.Y. 2005); United States v. Kerik, 419 Fed. App’x 10, at*3-4 (2d Cir.

2011); In re Aguinda, 241 F.3d 194, 205 (2d Cir. 2001).

Comment (8) was included in an article, dated June 22, 2018, in Courthouse News entitled
“In the Age of Trump, Judge Reflects on D’Souza and the ‘New Rudy’”

Comment #8: “I am still stunned by the fact that Rudy [Giuliani] was hired to be – and he
very actively pursued – being the ‘go between’ between President Trump and Turkey’s
President Erdogan in an unprecedented effort to terminate this federal criminal case in the
middle of the case . . . Had Rudy succeeded, he and the two presidents I mentioned, would
have helped very significantly the country of Iran – which was the beneficiary of the
conspiracies to avoid USA sanctions against Iran, i.e. the very heart of the allegations in this
case . . . My head still spins when I consider that.”

Context in which Comment #8 was made:

A reporter from Courthouse News Service asked me for a comment about Rudy Giuliani and his
involvement in the Zarrab case. The Court agreed to comment after Zarrab had pled guilty and
after Atilla had been found guilty and had been sentenced. The Court did not discuss the merits of
the case.

       Rudy Giuliani’s widely publicized involvement in the Zarrab case was the subject of both

written submissions requested by the Court and a series of Curcio hearings held by the Court,

among other things, to assess potential conflicts of interest and to protect the integrity of the

proceedings. Giuliani was retained by Zarrab to work outside the courtroom but the work he was

doing had the potential to impact the court proceedings and required vigilance.

       During the course of the Zarrab proceedings, the Government advised the Court that:

“Mr. Giuliani and Mr. Mukasey traveled to Turkey some time shortly after February 24, 2017 . .

. [and] met with Turkey’s president, Recep Tayyip Erdoğan, to discuss potential ways to

facilitate a resolution of the charges against the defendant in this case;” and that “Mr. Giuliani

and Mr. Mukasey had sought to meet other officials in the U.S. government outside of this [U.S.
                                                  23
        Case 1:15-cr-00867-RMB Document 648 Filed 08/24/20 Page 24 of 31


Attorney’s] Office to discuss a potential disposition of this case.” See Mar. 31, 2017 Ltr. from

Gov’t at 1-2. The Government also advised the Court that Giuliani’s firm, Greenberg Traurig,

“appears to be a registered agent of the Republic of Turkey.” Id. at 3. The Government

“request[ed] that the Court hold a hearing pursuant to Curcio with respect to the potential

conflicts of interest of the defendant’s counsel.” Id. at 4; see also Christian Berthelsen and Tom

Schoenberg, “Giuliani Sought Top-Level Meetings to End Iran Sanction Case,” Bloomberg News

(Mar. 31, 2017); Benjamin Weiser and Patrick Kingsley, “Why Giuliani Held a Secret Meeting

with Turkey’s Leader,” New York Times (Apr. 20, 2017).

        This was a unique experience and the Court was determined to ensure that the

defendant’s rights were not infringed and that the in-court proceedings continued apace. A series

of Curcio hearings were held by the Court on April 4, 2017, April 13, 2017, April 24, 2017, May

2, 2017, May 11, 2017, and May 25, 2017. The Court also required written declarations from

Rudy Giuliani and Michael B. Mukasey, which were submitted on April 14, 2017, May 3, 2017,

May 4, 2017, and May 22, 2017. During these proceedings, it was confirmed that Giuliani was

not retained to appear in court (he never did) but rather was “retained to provide advice and to

consult . . . with respect to Mr. Zarrab’s defense of the charges in this case . . . principally . . . to

determine whether this case can be resolved as part of some agreement between the United

States and Turkey . . . Those services have included and are anticipated to include further

meetings or conversations with senior officials of the United States and Turkey . . . The meetings

and conversations with Turkish officials have included a meeting with the President of Turkey.”

See April 14, 2017 Giuliani Affidavit at 2. It was also confirmed that Greenberg Traurig was a

registered agent of the Republic of Turkey. See May 11, 2017 Tr. at 10:15-16.

        Following the hearings, the Court wrote a written decision in which it concluded, among

other things, that Zarrab “voluntarily and knowingly waived [] potential conflicts” arising from


                                                   24
         Case 1:15-cr-00867-RMB Document 648 Filed 08/24/20 Page 25 of 31


the retention of Giuliani and also that “these conflict situations must continue to be closely

monitored.” See June 1, 2017 Decision & Order at 4, 6.

         The Court discussed its past association with Giuliani with the reporter, including the fact

that the Court had worked on Giuliani’s campaigns for mayor and had been appointed to the

New York State Family Court by Giuliani. The Court expressed admiration for Giuliani’s work

as Mayor, including after 9/11. It made no mention of Halkbank or of any charges against

Halkbank or the merits of any charges against Halkbank. Nor did the Court discuss the charges

against co-defendants Atilla or Zarrab, or the merits of those charges. The conversation with the

reporter, as noted, took place after Zarrab had pled guilty and after Atilla had been sentenced –

and also some sixteen months before Halkbank would be indicted.

         The Court did not “prematurely credit the government’s charges” or “signal [an] opinion

that the allegations are true,” as alleged by Halkbank. See Halkbank Recusal Motion at 14, 23.

Comment #8 reflected the Court’s surprise that Rudy Giuliani was engaged in the role outlined

above.

         As the court in In re Marshall determined, an interview does not, as here, reflect bias or

partiality. In re Marshall, 403 B.R. 668, 682 (C.D. Ca. 2009). In the Marshall case, the Court

found that an interview does not “call the judge’s impartiality into question in the mind of a

reasonable observer [a]s . . . the judge made no representation on the merits of the case.” Id.

Similarly, in LoCascio v. United States, the Court of Appeals concluded that the District Court’s

“comment to an interviewer following the criminal trial . . . [did not] raise any doubt in the mind

of a reasonable person as to his ability to decide the present case fairly.” 473 F.3d 493, 496 (2d

Cir. 2007); see also United States v. Yonkers Bd. of Educ., 946 F.2d 180, 184-85 (2d Cir. 1991).




                                                  25
       Case 1:15-cr-00867-RMB Document 648 Filed 08/24/20 Page 26 of 31




Comments 9-12 were made in the course of the Court’s efforts to schedule Halkbank’s
arraignment and motion practice

Comment #9 (October 22, 2019): I was somewhat – I don’t know if taken aback is the correct
expression – but I was surprised somewhat by the letter [from King & Spalding] because it
was my understanding that for over a period of years – or a year anyway – that there were
some discussions on behalf of Halkbank with respect to a potential fine, I guess it would be,
in connection with the Iran sanctions evasion scheme, but more particularly I thought that
King & Spalding had been involved in those discussions.

Comment #10 (November 5, 2019): They are well past this preliminary fencing or shadow
boxing . . . I’m referring to what I read in the newspapers including the New York Times . . .
there have been negotiations between Turkey and the United States, I suspect although I
don’t particularly know, between the U.S. Department of Treasury and Halkbank as to
whether there was involvement in the conspiracies that were just referred to such that they
are culpable and, if so, whether there is a penalty to be applied and how much it is.

Comment #11 in the Court’s December 5, 2019 Decision & Order: This alleged conspiracy has
been described as the largest Iran sanctions violation in United States history.

Comment #12 in the Court’s December 5, 2019 Decision & Order : “[T]he objective of the
campaign, following the conviction of Mr. Atilla on January 3, 2018, appears to have been
to avoid Halkbank being indicted and, relatedly, to avoid Halkbank having to pay a
potential fine . . . [a]ccording to the New York Times.” 10

       The litigation posture of Halkbank conveyed by defense counsel, Andrew Hruska,

appeared at the outset to be one of delay. Immediately following Halkbank’s Indictment in

October 2019, Halkbank refused to accept service of process and would, according to Hruska,

not allow counsel to accept service on its behalf or to conduct an arraignment. See Oct. 18, 2019

Ltr. from A. Hruska at 1 (“Neither I nor my firm are authorized to accept service on behalf of

Halkbank and are not authorized to make an appearance in this case.”); Nov. 4, 2019 Ltr. from

A. Hruska at 1 (“Halkbank has retained [King & Spalding] to represent it in the above-referenced

matter . . . and we do not concede the acceptance of service . . . The Bank has refused to accept

service and has not stipulated to service by any means.”). On November 5, 2019, the


10
  See e.g. Kenneth P. Vogel, “Targets of U.S. Sanctions Hire Lobbyists With Trump Ties to
Seek Relief,” New York Times (Dec. 10, 2018); Eric Lipton, “U.S. Indicts Turkish Bank on
Charges of Evading Iran Sanctions,” New York Times (Oct. 15, 2019).

                                                26
       Case 1:15-cr-00867-RMB Document 648 Filed 08/24/20 Page 27 of 31


Government filed a letter update regarding its efforts to serve written notice of the charges on

Halkbank. The letter included a handwritten note, presumably from Halkbank, which stated:

“Please be informed that this package . . . sent by the U.S. Attorney’s Office for the Southern

District of New York was . . . not accepted by this Bank, since the form of delivery is not in

compliance with the legal service provisions of bilateral treaties between the Turkish Republic

and the U.S.” See Nov. 5, 2019 Gov’t Ltr. at 1. Authorizing counsel to accept service and to

appear is not unusual in criminal matters where the defendant is a corporation.

       Instead, Hruska pressed for a “special appearance” and a motion challenging the Court’s

jurisdiction based on a “lack of contacts” by Halkbank with the U.S., and seeking recusal. This

too was unusual, as it is common practice to arraign the corporation (without prejudice to motion

practice) and then to schedule a motion(s), e.g. to dismiss based on jurisdiction, seeking recusal,

and/or other grounds. The Court assured the defense that Halkbank would not waive its right to

seek relief. Surprisingly, defense counsel would not say whether Halkbank would appear and be

arraigned if it lost the motion submitted via special appearance. See Nov. 5, 2019 Tr. at 15:5-11;

22:4-10.

       The Court scheduled briefing on whether there should be a special appearance and

motion practice prior to arraignment. On December 5, 2019, the Court ruled that “[s]pecial

appearances to challenge ‘minimum contacts’ are not properly entertained in criminal cases;”

“[t]he cases which Halkbank relies upon are not persuasive [and] do not include any case from

the Second Circuit where a special appearance was entertained to address minimum contacts or

recusal in a criminal matter;” “Halkbank will not be prejudiced by seeking recusal and/or

dismissal on jurisdictional grounds following arraignment;” and “[a]s a ‘fugitive,’ Halkbank

would not be entitled to invoke the Court’s processes” because “[a] defendant who fails to

appear in the first instance or absconds during the course of ongoing criminal proceedings flouts

the authority of the court.” See Dec. 5, 2019 Decision & Order at 16, 18, 22, 24.
                                                27
        Case 1:15-cr-00867-RMB Document 648 Filed 08/24/20 Page 28 of 31


        But that was not the end of the story. Halkbank then moved for a stay of the Court’s

proceedings in both the District Court and the Court of Appeals and simultaneously sought to

have the Court of Appeals issue a writ of mandamus compelling the Court “to allow Halkbank to

enter a special appearance.” See Dec. 17, 2019 Ltr. from A. Hruska at 1. The Second Circuit

affirmed the District Court’s rulings. But the whole episode consumed five months. The

arraignment was held on March 31, 2020 and the Court quickly turned to motion practice.

        Prior to Halkbank’s arraignment, Mr. Hruska withdrew as counsel and was succeeded by

Robert Cary of Williams & Connolly LLP. The very first words from Mr. Cary to the Court

were: “I was hired to turn over a new leaf in this case and get a fresh start.” Counsel then

requested a three month adjournment. See Mar. 31, 2020 Tr. at 9:23-10:4, 10:10-11:7 (Mr. Cary:

“Our request, and the government is not agreeing with this request, would be that we have a

status conference in 90 days from today . . . 90 days is a good time to see where we are and

hopefully by then we’ll be able to travel to Turkey and discuss these important issues with

them.”). The Court granted a 90-day extension. Mr. Cary filed the instant recusal motion on July

14, 2020. 11

Analysis of Comments 9-12

        Halkbank contends that “[i]n denying Halkbank’s counsel’s request to enter a special

appearance, the assigned judge relied on New York Times articles to form views about the status

of negotiations between Halkbank and the Department of Justice.” See Halkbank Recusal

Motion at 4. And that “[s]ince the indictment against Halkbank, the assigned judge has assumed

Halkbank’s guilt on the basis of [such] extrajudicial sources.” Id. at 14.




11
  On August 10, 2020, Halkbank also filed a motion to dismiss the Indictment principally based
upon alleged lack of personal jurisdiction and immunity under the Foreign Sovereign Immunities
Act.

                                                 28
       Case 1:15-cr-00867-RMB Document 648 Filed 08/24/20 Page 29 of 31


       The Government counters persuasively that: “the Court’s awareness of Halkbank’s pre-

indictment discussions with the U.S. Government was based on the record . . . in letters to the

Court and discussions at court conferences.” See e.g. Oct. 18, 2019 Ltr. from A. Hruska; Oct. 22,

2019 Tr.; Oct. 22, 2019 Gov’t Ltr. Ex. B; Gov’t Opp. at 29-30. And, according to the

Government, “[any] ‘campaign’ by the Turkish government against the prosecution and [] the

scale of the charged scheme . . . [were] addressed, among other places, in the Government’s

filing[s].” Id. at 7, 29-30; see May 16, 2018 Sentencing Hearing Tr. at 72:12-16 (AUSA

Lockard: “[T]o our knowledge, there has not been a bigger criminal sanctions evasion

prosecution in a U.S. court than this case. This is the biggest sanctions evasion case prosecuted

in the United States that we are aware of. The scope and scale is massive.”); Oct. 22, 2019 Gov’t

Ltr. Ex. B Halkbank Press Release dated Oct. 16, 2019 at 3: “Despite the fact that the Bank’s

ongoing discussions with the U.S. Department of Justice to resolve this matter without

indictment has not yet come to a conclusion, these [charges] were filed as part of the sanctions

introduced against our country by the U.S. government.”

       Halkbank, as the Government contends, “misconstrues the record [and] seizes on the

Court’s reference to media reports about collateral matters to argue that the Court’s decision on

the defendant’s special appearance motion was based on press reports.” See Gov’t Opp. at 29. In

fact, the Court’s Decision & Order, dated December 5, 2019, denying Halkbank’s request for a

special appearance was based on very clear case law and the parties’ arguments in their briefing.

Halkbank’s theory of special appearances and personal jurisdiction in criminal cases, as

presented by the defense to the Court, was incorrect. Id. at 30.

       Halkbank’s argument that the Court’s comments during the pre-arraignment proceedings

show that the Court “has assumed Halkbank’s guilt,” see Halkbank Recusal Motion at 14, is

unpersuasive and simply not true. See also Lamborn, 726 F.Supp. at 514; Landsberg, 1997 WL

414114, at *2. The Court takes seriously the presumption of innocence of all criminal
                                                 29
       Case 1:15-cr-00867-RMB Document 648 Filed 08/24/20 Page 30 of 31


defendants, including Halkbank, and has worked diligently (over the four plus years of presiding

over these proceedings) to ensure fair and impartial treatment of all parties. This was true during

Zarrab’s guilty plea, and Atilla’s conviction after trial and his sentencing, and has been true

throughout Halkbank’s arraignment and motion practice.

       All of the Court’s conferences, rulings, decisions, hearings, trials, and comments are

grounded in the record (including letters, briefs, arguments of counsel) and applicable law. The

record of these proceedings is not only voluminous, it is thoroughly sourced and annotated. See

e.g. Dec. 15, 2017 Tr.; May 16, 2018 Tr.; Dec. 5, 2019 Decision & Order; Dec. 26, 2019

Decision & Order. Unfortunately, Halkbank takes Comments 9-12 out of context and stretches

their meaning beyond reason, apparently in an attempt to suggest the appearance of bias or

partiality. See Da Silva Moore v. Publicis Groupe, 868 F.Supp.2d 137, 168-172 (S.D.N.Y. 2012).

The approach is not successful. The challenged comments “consist entirely of judicial rulings,

routine trial administration efforts, and ordinary admonishments to counsel” and do not support

recusal. See Balkany v. United States, 2017 WL 5897441, at *1 (S.D.N.Y. Nov. 29, 2017), aff’d,

751 F. App’x 104 (2d Cir. 2018). “The Court’s rulings and comments . . . do not even remotely

approach the level warranting recusal, as a review of the transcripts and opinions show.” See

Universal City Studios v. Reimerdes, 104 F.Supp.2d 334, 359 (S.D.N.Y. 2000).

       And, any occasional reference by the Court to a media source has been intended to

provide background. “[R]eference in legal proceedings to . . . newspaper . . . articles . . . cannot,

standing alone, provide a basis for demonstrating actual or apparent bias or prejudice.” See In re

Ad Hoc Committee of Tort Victims, 327 B.R. 138, 142 (S.D.N.Y. 2005). Such references can be

helpful to enhance questioning of the parties, e.g. during the scheduled October 22, 2019 and

November 5, 2019 arraignment hearings. See Gov’t Opp. at 29 (“the Court noted this record

evidence as well as media reports about such discussions . . . it clearly was the basis of judicial

questioning: the Court sought to ascertain the purpose of requesting a special appearance in order
                                                  30
        Case 1:15-cr-00867-RMB Document 648 Filed 08/24/20 Page 31 of 31


to challenge personal jurisdiction in light of lengthy pre-indictment discussions with the

Government, and whether Halkbank intended to appear and defend the charges if its special-

appearance request were denied.”); In re Ad Hoc Committee of Tort Victims, 327 B.R. at 142

(“Judges need access to this information in order to evaluate competing views and arguments.”).

        The Second Circuit has recognized that “requiring judges to shelter themselves from

information and opinions in periodicals in order to avoid accusations of bias or prejudice would

lead to absurd results.” In re Ad Hoc Committee of Tort Victims, 327 B.R. at 142 (citing In re

Aguinda, 241 F.3d 194, 205 (2d Cir. 2001)). The proposition that the Court must avoid reading

or referencing sources such as the Wall Street Journal or New York Times is rejected. Id.

V.   Conclusion & Order

        For the reasons stated above, Halkbank’s motion to recuse [Dck. #637] is respectfully

denied. 12




Dated: New York, New York
       August 24, 2020
                                                     _______________________________
                                                      RICHARD M. BERMAN, U.S.D.J.




12
 Any issues or arguments raised by the parties but not specifically addressed in this
Decision and Order have been considered by the Court and rejected.

                                                31
